     Case 2:19-cv-01579-JCM-BNW Document 40
                                         39 Filed 11/20/20
                                                  11/17/20 Page 1 of 3
                                                                     4




 1   ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Suite 600
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-3773
 4   Facsimile: (702) 792-9002
     Email: swanise@gtlaw.com
 5   CASEY SHPALL, ESQ.*
     GREGORY R. TAN, ESQ.*
 6   *Admitted Pro Hac Vice
     GREENBERG TRAURIG, LLP
 7   1144 15th Street, Suite 3300
     Denver, Colorado 80202
 8   Telephone: (303) 572-6500
     Email: shpallc@gtlaw.com
 9
             tang@gtlaw.com
10   Counsel for Defendants
11                          IN THE UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF NEVADA
13   ROBERT SINGER,                                           Case No. 2:19-cv-01579-JCM-BNW
14                                 Plaintiff,            STIPULATION TO EXTEND
15                                                       DISCOVERY AND PRE-TRIAL
              v.                                         DEADLINES
16
     C. R. BARD, INCORPORATED and BARD                              (THIRD REQUEST)
17   PERIPHERAL VASCULAR, INCORPORATED,
18                                  Defendants.
19

20           COME NOW Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard”
21   or “Defendants”) and Plaintiff Robert Singer (“Plaintiff”), by and through their undersigned
22   counsel of record, pursuant to LR IA 6-1, and hereby stipulate that the discovery deadlines
23   be extended as outlined below. This is the third requests for extension of discovery
24   deadlines.
25           This Stipulation is entered into as a result of the current national emergency caused by
26   the spread of COVID-19. The process of collecting Plaintiff’s medical records in this case
27   is taking longer than originally anticipated because of delays due to medical providers’
28   efforts to focus on the pandemic, medical practice staffing shortages, and government agency

                                                   -1-
     ACTIVE 53816708v1
     Case 2:19-cv-01579-JCM-BNW Document 40
                                         39 Filed 11/20/20
                                                  11/17/20 Page 2 of 3
                                                                     4




 1   furloughs. The parties are now in the process of deposing fact witnesses, and the Plaintiff
 2   has been deposed. However, it has been extremely difficult, in light of the COVID-19
 3   pandemic, to schedule the depositions of Plaintiff’s treating physicians. The medical
 4   testimony is essential to the prosecution and defense of the case. Additionally, the Parties
 5   continue to actively engage in global settlement discussions.
 6           Pursuant to Federal Rules of Civil Procedure 6(b) and 26, and the Court’s inherent
 7   authority and discretion to manage its own docket, this Court has the authority to grant the
 8   requested extension. Fed. R. Civ. P. 6(b) (“When an act may or must be done within a
 9   specified time the court may, for good cause, extend the time....”); Fed. R. Civ. P. 26(a) (“A
10   party or any person from whom discovery is sought may move for a protective order in the
11   court where the action is pending . . . The court may, for good cause, issue an order to protect
12   a party or person from annoyance, embarrassment, oppression, or undue burden or
13   expense.”). Furthermore, Federal Rules of Civil Procedure 26(c) and 26(d) vest the Court
14   with authority to limit the scope of discovery or control its sequence. Crawford-El v. Britton,
15   523 U.S. 574, 598 (1998) (“Rule 26 vests the trial judge with broad discretion to tailor
16   discovery narrowly and to dictate the sequence of discovery.”).
17           This Court therefore has broad discretion to extend deadlines or stay proceedings as
18   incidental to its power to control its own docket – particularly where, as here, such action
19   would promote judicial economy and efficiency. Bacon v. Reyes, 2013 U.S. Dist. LEXIS
20   143300, at *4 (D. Nev. Oct. 3, 2013) (citing, Munoz-Santana v. U.S. I.N.S., 742 F.2d 561,
21   562 (9th Cir. 1984)) (“Whether to grant a stay is within the discretion of the court”); Lockyer
22   v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (“A district court has discretionary
23   power to stay proceedings in its own court.”); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)
24   (“[T]he power to stay proceedings is incidental to the power inherent in every court to control
25   the disposition of the causes on its docket with economy of time and effort for itself, for
26   counsel, and for litigants.”).
27           For the foregoing reasons, the parties stipulate and request that this Court modify the
28   Stipulated Discovery Plan and Scheduling Order, Dkt. 37, as follows:

                                                   -2-
     ACTIVE 53816708v1
     Case 2:19-cv-01579-JCM-BNW Document 40
                                         39 Filed 11/20/20
                                                  11/17/20 Page 3 of 3
                                                                     4




 1       PROPOSED DATE          DEADLINE
 2
         March 8, 2021         Case-specific fact discovery closes.
 3
         April 5, 2021         The Plaintiff shall produce case-specific expert reports.
 4
         May 3, 2021           The Defendants shall produce case-specific expert reports.
 5
         May 31, 2021          The Plaintiff shall produce any case-specific rebuttal expert
 6                             reports.
         June 28, 2021         The Defendants shall produce any case-specific rebuttal expert
 7
                               reports.
 8       July 26, 2021         Deadline to depose the Plaintiff’s case-specific experts.
 9       August 23, 2021       Deadline to depose the Defendants’ case-specific experts.
10       September 20, 2021 Deadline to file Daubert motions and other dispositive motions.
11
             IT IS SO STIPULATED. Dated this 17th day of November 2020.
12

13
          WETHERALL GROUP, LTD.                              GREENBERG TRAURIG, LLP
14    By: /s/ Peter C. Wetherall                       By:   /s/ Eric W. Swanis
          PETER C. WETHERALL, ESQ.                           ERIC W. SWANIS, ESQ.
15        Nevada Bar No. 4414                                Nevada Bar No. 6840
          pwetherall@wetherallgroup.com                      swanise@gtlaw.com
16        9345 W. Sunset Road, Suite 100                     10845 Griffith Peak Drive, Ste. 600
          Las Vegas, Nevada 89148                            Las Vegas, Nevada 89135
17        Telephone: (702) 838-8500                          Telephone: (702) 792-3773
          Facsimile: (702) 837-5081                          Facsimile: (702) 792-9002
18                                                           Email: swanise@gtlaw.com
            Counsel for Plaintiff
19                                                           Counsel for Defendants
20
            IT IS SO ORDERED.                             The Court encourages the parties
21                                                        to complete discovery during this
22                                                        newly extended period using all
            BRENDA WEKSLER                                technological means possible.
23          United States Magistrate Judge

24          Dated this ____ day
                  November   20,of2020.
                                   ____ 2020.
25

26

27

28

                                                 -3-
     ACTIVE 53816708v1
